DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application JP2020-050845, filed on March 23, 2020.

Response to Amendment
The Amendments filed on November 24, 2021 have been entered. 
Claims 1-8 have been amended. 
Claims 9 and 10 have been added.  

   Response to Arguments
Applicant’s arguments/remarks filed on November 24, 2021 have been considered but are moot because of the new grounds in the current rejection. 












Claim Objections
Claim 8 is objected to because of the following informalities:  
“the particular event being an event in which the shared data was shared by the plurality of user terminals” should read (Examiners’ suggestion to stay consistent) “the particular event being an event in which the shared data has been shared by the plurality of user terminals.” 
 
  Appropriate correction is required.
























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sexauer et al. (Pub. No. US 2018/0123814), hereinafter Sexauer, in view of Shima (Pub. No. US 2017/0344535).

Claim 1. 	Sexauer discloses an information processing system comprising: 
		a plurality of user terminals (Parag. [0022] and Fig. 1; (The art teaches an operating environment can include a server hosting a team collaboration service that supports team collaboration clients (e.g., 132, 136) running on corresponding ones of a plurality of user devices (e.g., user device 130 and user device 134))); and 
		5a collaboration work support system configured to assist a plurality of users operating the plurality of user terminals in performing a collaboration work (Parag. [0022] , the collaboration work support system including first circuitry (Parag. [0084]), and the first circuitry being configured to:  
		manage event information of one or more events; and store shared data that has been shared by the plurality of user terminals during a 10particular event of the one or more events in a storage in association with event information of the particular event, the particular event being an event in which the shared data has been shared by the plurality of user terminals (Parag. [0016], Parag. [0022-0023], Parag. [0026], Parag. [0034-0035], and Fig. 1; (The art teaches that a team collaboration storage 140 stores the team collaboration tool data in a structured format. The data structures may be in graph, table, or other suitable structured format. The team collaboration storage 140 may store data, including, at least, the history (e.g., chat objects) within a collaboration channel. Meeting objects are stored associated with (and anchored to) a thread in the team collaboration storage 140.  For example, upon creation, a meeting object is stored in the team collaboration storage 140 associated with a thread. The thread may be stored associated with a collaboration channel and the collaboration channel may be stored associated with a team. A collaboration channel refers to the mode or means for information to flow within an organization or group of users. The channel can be labeled with anything that can semantically mean something for a group of people.  Collaboration channels provide a common location (and method) to share content and conduct conversations. In the described team collaboration tools, a collaboration channel is a persistent chat communication around a topic. This allows for a user to view the past history of content shared within the channel. In some cases, each channel can have online storage associated with it. Collaboration channels help users to route their questions and comments to the appropriate audience, and can be used to authorize users to specific kinds of information. In many team collaboration tools content shared through a collaboration channel is managed in the form of a threaded discussion. Each collaboration channel can engage in a certain type or multiple types of discussions)).  
wherein the first circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data.
		However, Shima discloses wherein the first circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data (Parag. [0004], Parag. [0249], and Parag. [0269]; (The art teaches a system for assisting sharing of information includes circuitry to: input a plurality of sentences each representing a statement made by one of a plurality of users, the sentence being generated by speaking or writing during a meeting or by extracting from at least one of meeting data, email data, electronic file data, and chat data at any time; determine a statement type of the statement represented by each one of the plurality of sentences, the statement type being one of a plurality of statement types previously determined; select, from among the plurality of sentences being input, one or more sentences each representing a statement of a specific statement type of the plurality of types; and output a list of the selected one or more sentences as key statements of the plurality of sentences. The art teaches that statement to be input is not only limited to the statement made during the meeting. In such case, information sharing server may store the statements that have been input in different databases by sources from which such statements are extracted. For example, the information sharing server stores the statements extracted from the meeting memos, or input during the meeting, in a meeting database. The information sharing server stores the sentences extracted from the emails in an email database. The information sharing server stores the sentences extracted from the chat data in a chat database. The information sharing server stores the electronic data file in a document database)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sexauer to incorporate the teaching of Shima. This would be convenient such that discussions are continuously being made before or after the meeting, among various users including other users who do not always attend the meeting. In view of this, the information sharing assistance system, which includes the meeting assistance system, is provided to keep a record of information exchanged among the users, organize such information, and visualize such information, to assist multiple users to accomplish a goal commonly shared by the multiple users (Parag. [0038-0039]).

Claim 2. 	Sexauer in view of Shima discloses the information processing system according to claim 1, 
		Sexauer further discloses 15wherein each one of the user terminals includes a display; and second circuitry configured to instruct the display to display the event information of the particular event and the shared data that was shared during the particular event in association with each other (Parag. [0016], Parag. [0022], Parag. [0024], Parag. [0035], Parag. [0038], and Fig. 1; (The art teaches that an operating environment can include a server 122 hosting a team collaboration service 120 that supports team collaboration clients (e.g., 132, 136) running on corresponding ones of a plurality of user devices (e.g., user device 130 and user device 134). Collaboration channels provide a common location (and method) to share content and conduct conversations. In the described team collaboration tools, a collaboration channel is a persistent chat communication around a topic. This allows for a user to view the past history of content shared within the channel. There are a plurality of users and corresponding user devices and updates to a thread in a channel would be promulgated for display across all the users' devices that are members of the team and/or channel. Accordingly, a channel can be displayed to a user via a user interface to the collaboration tool)).  

Claim 3. 	Sexauer in view of Shima discloses the information processing system according to claim 2,  
		Sexauer further discloses wherein the second circuitry is configured to receive an operation for starting a sharing of the shared data from at least one of the plurality of users who operates one of the plurality of user terminals during the 25particular event; and transmit, to the collaboration work support system, a request for starting the sharing of the shared data in response to receiving the operation from at least one of the plurality of users (Parag. [0060-0061]; (The art teaches that the user can enter a meeting through a live meeting object.  FIG. 5B shows an example of a live meeting object 510 displayed in the user interface window 300 of the team collaboration tool.  In some cases, the scheduled meeting object (e.g., scheduled meeting object 336) can transform into a live meeting object 510.  The live meeting object 510 displays a join command 512.  In some cases, the join command 512 can be displayed in conjunction with a meeting started indication 512 in the extended menu 304.  A user may enter the meeting through either the meeting started indication 502 in the extended menu 304, the .  

Claim 55. 	Sexauer discloses the information processing system according to claim 3,  
Sexauer further discloses wherein in response to receiving an operation for starting a display of file or an operation for starting a recording of video or audio from at least one of the plurality of users during the particular event, the first circuitry stores the file, recorded image data, or recorded audio data in the storage in association with the event information of the 10particular event (Parag. [0016], Parag. [0022-0023], Parag. [0026], Parag. [0034-0035], and Fig. 1; (The art teaches that a team collaboration storage 140 stores the team collaboration tool data in a structured format. The data structures may be in graph, table, or other suitable structured format.  The team collaboration storage 140 may store data, including, at least, the history (e.g., chat objects) within a collaboration channel. Meeting objects are stored associated with (and anchored to) a thread in the team collaboration storage 140.  For example, upon creation, a meeting object is stored in the team collaboration storage 140 associated with a thread. The thread may be stored associated with a collaboration channel and the collaboration channel may be stored associated with a team. A collaboration channel refers to the mode or means for information to flow within an organization or group of users. The channel can be labeled with anything that can semantically mean something for a group of people.  Collaboration channels provide a common location (and method) to share content and conduct conversations. In the described team collaboration tools, a collaboration channel is a persistent chat communication around a topic. This allows for a user to view the past history of content shared within the channel. In some cases, each channel can have online storage associated with it. Collaboration channels help users to route their questions and comments to the appropriate audience, and can be used to authorize users to specific kinds of information. In many team collaboration tools content shared through a collaboration channel is managed in the form of a .   

Claim 7. 	Sexauer discloses an information processing apparatus for assisting a plurality of users 20operating a plurality of user terminals in performing a collaboration work (Parag. [0022] and Fig. 1; (The art teaches an operating environment can include a server hosting a team collaboration service that supports team collaboration clients (e.g., 132, 136) running on corresponding ones of a plurality of user devices (e.g., user device 130 and user device 134))), the information processing apparatus comprising circuitry (Parag. [0084]), the circuitry configured to: 
manage event information of one or more events; and store shared data that has been shared by the plurality of user terminals during a particular event of the one or more events in a storage in association with event 25information of the particular event, the particular event being an event in which the shared data has been shared by the plurality of user terminals (Parag. [0016], Parag. [0022-0023], Parag. [0026], Parag. [0034-0035], and Fig. 1; (The art teaches that a team collaboration storage 140 stores the team collaboration tool data in a structured format. The data structures may be in graph, table, or other suitable structured format. The team collaboration storage 140 may store data, including, at least, the history (e.g., chat objects) within a collaboration channel. Meeting objects are stored associated with (and anchored to) a thread in the team collaboration storage 140.  For example, upon creation, a meeting object is stored in the team collaboration storage 140 associated with a thread. The thread may be stored associated with a collaboration channel and the collaboration channel may be stored associated with a team. A collaboration channel refers to the mode or means for information to flow within an organization or group of users. The channel can be labeled with anything that can semantically mean something for a group of people.  Collaboration channels provide a common location (and method) to share content and conduct conversations. In the described team collaboration tools, a collaboration channel is a persistent chat communication around a topic. This allows for a user to view the past history of content shared within the channel. In some cases, each channel can have online storage associated with it. Collaboration channels help users to route their questions and comments to the appropriate audience, and can be used to authorize users to specific kinds of information. In many team .   
Sexauer doesn’t explicitly disclose wherein the circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data.
		However, Shima discloses wherein the circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data (Parag. [0004], Parag. [0249], and Parag. [0269]; (The art teaches a system for assisting sharing of information includes circuitry to: input a plurality of sentences each representing a statement made by one of a plurality of users, the sentence being generated by speaking or writing during a meeting or by extracting from at least one of meeting data, email data, electronic file data, and chat data at any time; determine a statement type of the statement represented by each one of the plurality of sentences, the statement type being one of a plurality of statement types previously determined; select, from among the plurality of sentences being input, one or more sentences each representing a statement of a specific statement type of the plurality of types; and output a list of the selected one or more sentences as key statements of the plurality of sentences. The art teaches that statement to be input is not only limited to the statement made during the meeting. In such case, information sharing server may store the statements that have been input in different databases by sources from which such statements are extracted. For example, the information sharing server stores the statements extracted from the meeting memos, or input during the meeting, in a meeting database. The information sharing server stores the sentences extracted from the emails in an email database. The information sharing server stores the sentences extracted from the chat data in a chat database. The information sharing server stores the electronic data file in a document database)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sexauer to incorporate the teaching of Shima. This would be convenient such that discussions are continuously being made before or after the meeting, among various users including other users who do not always attend the meeting. In view of this, the information sharing assistance system, which includes the meeting assistance system, is provided to keep a record of information exchanged among the users, organize such 

Claim 8. 	Sexauer discloses a method for assisting a plurality of users operating a plurality of user terminals for performing a collaboration work using an information processing 30apparatus (Parag. [0022] and Fig. 1; (The art teaches an operating environment can include a server hosting a team collaboration service that supports team collaboration clients (e.g., 132, 136) running on corresponding ones of a plurality of user devices (e.g., user device 130 and user device 134))), the method comprising:  
managing event information of one or more events in which the plurality of user terminals shares data as shared data; and57Client Ref. No FN202004602 storing the shared data that has been shared by the plurality of user terminals during a particular event of the one or more events in a storage in association with event information of the particular event, the particular event being an event in which the shared data was shared by the plurality of user terminals (Parag. [0016], Parag. [0022-0023], Parag. [0026], Parag. [0034-0035], and Fig. 1; (The art teaches that a team collaboration storage 140 stores the team collaboration tool data in a structured format. The data structures may be in graph, table, or other suitable structured format. The team collaboration storage 140 may store data, including, at least, the history (e.g., chat objects) within a collaboration channel. Meeting objects are stored associated with (and anchored to) a thread in the team collaboration storage 140.  For example, upon creation, a meeting object is stored in the team collaboration storage 140 associated with a thread. The thread may be stored associated with a collaboration channel and the collaboration channel may be stored associated with a team. A collaboration channel refers to the mode or means for information to flow within an organization or group of users. The channel can be labeled with anything that can semantically mean something for a group of people.  Collaboration channels provide a common location (and method) to share content and conduct conversations. In the described team collaboration tools, a collaboration channel is a persistent chat communication around a topic. This allows for a user to view the past history of content shared within the channel. In some cases, each channel can have online storage associated with it. Collaboration channels help users to route their questions and comments to the appropriate audience, and can be used to authorize users to specific kinds of information. In many team collaboration tools content shared through a .
Sexauer doesn’t explicitly disclose wherein the storing of the shared data includes storing, during the particular event, the shared data in a different destination, in accordance with a content type of the shared data.
		However, Shima discloses wherein the storing of the shared data includes storing, during the particular event, the shared data in a different destination, in accordance with a content type of the shared data (Parag. [0004], Parag. [0249], and Parag. [0269]; (The art teaches a system for assisting sharing of information includes circuitry to: input a plurality of sentences each representing a statement made by one of a plurality of users, the sentence being generated by speaking or writing during a meeting or by extracting from at least one of meeting data, email data, electronic file data, and chat data at any time; determine a statement type of the statement represented by each one of the plurality of sentences, the statement type being one of a plurality of statement types previously determined; select, from among the plurality of sentences being input, one or more sentences each representing a statement of a specific statement type of the plurality of types; and output a list of the selected one or more sentences as key statements of the plurality of sentences. The art teaches that statement to be input is not only limited to the statement made during the meeting. In such case, information sharing server may store the statements that have been input in different databases by sources from which such statements are extracted. For example, the information sharing server stores the statements extracted from the meeting memos, or input during the meeting, in a meeting database. The information sharing server stores the sentences extracted from the emails in an email database. The information sharing server stores the sentences extracted from the chat data in a chat database. The information sharing server stores the electronic data file in a document database)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sexauer to incorporate the teaching of Shima. This would be convenient such that discussions are continuously being made before or after the meeting, among various users including other users who do not always attend the meeting. In view of this, the information sharing assistance system, which includes the meeting assistance system, is provided to keep a record of information exchanged among the users, organize such   

Claim 9. 	Sexauer discloses a collaboration work support system for supporting a plurality of users to operate respective user terminals in collaboration work (Parag. [0022] and Fig. 1; (The art teaches an operating environment can include a server hosting a team collaboration service that supports team collaboration clients (e.g., 132, 136) running on corresponding ones of a plurality of user devices (e.g., user device 130 and user device 134))), the collaboration work support system comprising: circuitry (Parag. [0084]) configured to: 
manage event information of one or more events; and store shared data that has been shared by the plurality of user terminals during a particular event of the one or more events in a storage in association with event information of the particular event, the particular event being an event in which the shared data has been shared by the plurality of user terminals (Parag. [0016], Parag. [0022-0023], Parag. [0026], Parag. [0034-0035], and Fig. 1; (The art teaches that a team collaboration storage 140 stores the team collaboration tool data in a structured format. The data structures may be in graph, table, or other suitable structured format. The team collaboration storage 140 may store data, including, at least, the history (e.g., chat objects) within a collaboration channel. Meeting objects are stored associated with (and anchored to) a thread in the team collaboration storage 140.  For example, upon creation, a meeting object is stored in the team collaboration storage 140 associated with a thread. The thread may be stored associated with a collaboration channel and the collaboration channel may be stored associated with a team. A collaboration channel refers to the mode or means for information to flow within an organization or group of users. The channel can be labeled with anything that can semantically mean something for a group of people.  Collaboration channels provide a common location (and method) to share content and conduct conversations. In the described team collaboration tools, a collaboration channel is a persistent chat communication around a topic. This allows for a user to view the past history of content shared within the channel. In some cases, each channel can have online storage associated with it. Collaboration channels help users to route their questions and comments to the appropriate audience, and can be used to authorize users to specific kinds of information. In many team collaboration tools content shared through a collaboration channel is managed in the form of a .  
Sexauer doesn’t explicitly disclose wherein the circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data.  
		However, Shima discloses wherein the circuitry is configured to store, during the particular event, the shared data in a different destination, based on a content type of the shared data (Parag. [0004], Parag. [0249], and Parag. [0269]; (The art teaches a system for assisting sharing of information includes circuitry to: input a plurality of sentences each representing a statement made by one of a plurality of users, the sentence being generated by speaking or writing during a meeting or by extracting from at least one of meeting data, email data, electronic file data, and chat data at any time; determine a statement type of the statement represented by each one of the plurality of sentences, the statement type being one of a plurality of statement types previously determined; select, from among the plurality of sentences being input, one or more sentences each representing a statement of a specific statement type of the plurality of types; and output a list of the selected one or more sentences as key statements of the plurality of sentences. The art teaches that statement to be input is not only limited to the statement made during the meeting. In such case, information sharing server may store the statements that have been input in different databases by sources from which such statements are extracted. For example, the information sharing server stores the statements extracted from the meeting memos, or input during the meeting, in a meeting database. The information sharing server stores the sentences extracted from the emails in an email database. The information sharing server stores the sentences extracted from the chat data in a chat database. The information sharing server stores the electronic data file in a document database)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sexauer to incorporate the teaching of Shima. This would be convenient such that discussions are continuously being made before or after the meeting, among various users including other users who do not always attend the meeting. In view of this, the information sharing assistance system, which includes the meeting assistance system, is provided to keep a record of information exchanged among the users, organize such 

Claim 10. 	Sexauer in view of Shima discloses the information processing system according to claim 1,  
Sexauer doesn’t explicitly disclose wherein the first circuitry is configured to determine the content type of the shared data during the particular event, and store the shared data associated with the particular event, based on the determined content type.
		However, Shima discloses wherein the first circuitry is configured to determine the content type of the shared data during the particular event, and store the shared data associated with the particular event, based on the determined content type (Parag. [0004], Parag. [0249], and Parag. [0269]; (The art teaches a system for assisting sharing of information includes circuitry to: input a plurality of sentences each representing a statement made by one of a plurality of users, the sentence being generated by speaking or writing during a meeting or by extracting from at least one of meeting data, email data, electronic file data, and chat data at any time; determine a statement type of the statement represented by each one of the plurality of sentences, the statement type being one of a plurality of statement types previously determined; select, from among the plurality of sentences being input, one or more sentences each representing a statement of a specific statement type of the plurality of types; and output a list of the selected one or more sentences as key statements of the plurality of sentences. The art teaches that statement to be input is not only limited to the statement made during the meeting. In such case, information sharing server may store the statements that have been input in different databases by sources from which such statements are extracted. For example, the information sharing server stores the statements extracted from the meeting memos, or input during the meeting, in a meeting database. The information sharing server stores the sentences extracted from the emails in an email database. The information sharing server stores the sentences extracted from the chat data in a chat database. The information sharing server stores the electronic data file in a document database)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sexauer to incorporate the teaching of Shima. This would be convenient such that discussions are continuously being made before or after the .

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sexauer et al. (Pub. No. US 2018/0123814), hereinafter Sexauer, in view of Shima (Pub. No. US 2017/0344535), and in view of Dorcey (Pub. No. US 2015/0281107).

Claim 304. 	Sexauer in view of Shima discloses the information processing system according to claim 3,  
The combination doesn’t explicitly disclose wherein the first circuitry receives an editing operation on the shared data from at least one of the plurality of users during the particular event, and 56Client Ref. No FN202004602wherein the first circuitry transmits the shared data before receiving the editing operation and the shared data after receiving the editing operation to the collaboration work support system.  
However, Dorcey discloses wherein the first circuitry receives an editing operation on the shared data from at least one of the plurality of users during the particular event, and56Client Ref. No FN202004602 wherein the first circuitry transmits the shared data before receiving the editing operation and the shared data after receiving the editing operation to the collaboration work support system (Parag. [0059] and Parag. [0065]; (The art teaches using the agent 32 on the devices, users are able to simultaneously interact with content data without incurring additional latency overhead while also interacting with each other via the interactive session. Multiple stakeholders are allowed to share their experiences with the content data set in real-time no matter their environmental settings and gives rise interesting capabilities. For example, from the perspective of video annotation or collaboration, users can send recorded videos to other peers in their group and allow multiple parties to manipulate the video in real-time. The users could pan, tilt, zoom, play, pause, step frame-by-frame, do free hand drawing, type text on videos, or otherwise interact with the content while others see the results in real-time)). 


Claim 6. 	Sexauer in view of Shima discloses the information processing system according to claim 3,    
The combination doesn’t explicitly disclose wherein in response to receiving a handwriting operation or a pointing device operation from at least one of the plurality of users during the particular event, the first 15circuitry stores stroke data input by the handwriting operation or pointer data input by the pointing device operation in the storage in association with the event information of the particular event. 
However, Dorcey discloses wherein in response to receiving a handwriting operation or a pointing device operation from at least one of the plurality of users during the particular event, the first 15circuitry stores stroke data input by the handwriting operation or pointer data input by the pointing device operation in the storage in association with the event information of the particular event (Parag. [0059] and Parag. [0065]; (The art teaches that agent 32 has an interactive stream source that serves as a temporary storage of the multimedia protocol data stream. The art teaches using the agent 32 on the devices, users are able to simultaneously interact with content data without incurring additional latency overhead while also interacting with each other via the interactive session. Multiple stakeholders are allowed to share their experiences with the content data set in real-time no matter their environmental settings and gives rise interesting capabilities. For example, from the perspective of video annotation or collaboration, users can send recorded videos to other peers in their group and allow multiple parties to manipulate the video in real-time. The users could pan, tilt, zoom, play, pause, step frame-by-frame, do free hand drawing, type text on videos, or otherwise interact with the content while others see the results in real-time)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Dorcey. This would be convenient for providing protocols through which multiple devices can .





























Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Findlay et al. (US 9,980,008) – Related art in the area of systems and methods are provided for hosting collaboration between multiple clients, (Claim 1, wherein the control unit is further operable to detect completion of a stroke at a drawing client, and to instruct the other clients to finish drawing the stroke within the strokes layer at each respective drawing client responsive to detecting the completion of the stroke, and wherein stroke information  for each completed stroke is stored in memory independently from the shared visual content, and the stroke information includes the stream of coordinates indicating the locations of the corresponding pointing input during the completed stroke).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442